Case 9:19-cv-81283-RS Document 53 Entered on FLSD Docket 05/08/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-81283-CIV-SMITH

 GARY MARDER, ET AL.,

                 Plaintiffs,

 vs.

 TEGNA, INC., ET AL.,

                 Defendants.
                                                  /

                           ORDER GRANTING MOTION TO STRIKE

         This matter is before the Court on Defendants’ TEGNA Inc., Gannett Co., Inc. and News

 Corp.’s Amended/Revised Motion to Strike [DE 19]. Despite seeking an extension of time in which

 to respond, Plaintiffs have not filed a response to the Motion. Plaintiffs’ First Amended Complaint

 alleges five counts of defamation against the Defendants. The moving Defendants seek to strike

 portions of the First Amended Complaint that seek attorneys’ fees and prejudgment interest because

 Plaintiffs have pled no basis for their entitlement to either.

         The Eleventh Circuit has stated that a “party’s failure to respond to any portion or claim in

 a motion indicates such portion, claim or defense is unopposed.” Jones v. Bank of Am., N.A., 564

 F. App’x 432, 434 (11th Cir. 2014) (quoting Kramer v. Gwinnett Cnty., Ga., 306 F. Supp. 2d 1219,

 1221 (N.D. Ga. 2004)). Further, “[w]hen a party fails to respond to an argument or otherwise

 address a claim, the Court deems such argument or claim abandoned.” Jones, 564 F. App’x at 434

 (quoting Hudson v. Norfolk S. Ry. Co., 209 F. Supp. 2d 1301, 1324 (N.D. Ga. 2001)). Additiona lly ,

 under Local Rule 7.1(c)(1), failure to respond to a motion “may be deemed sufficient cause for

 granting the motion by default.” Thus, Plaintiffs’ failure to respond is sufficient reason for the
Case 9:19-cv-81283-RS Document 53 Entered on FLSD Docket 05/08/2020 Page 2 of 2



 Court to grant the Motion.     Moreover, Plaintiffs have failed to allege in their First Amended

 Complaint any basis for either an entitlement to attorneys’ fees or an entitlement to prejudgment

 interest. Accordingly, it is

       ORDERED that Defendants’ TEGNA Inc., Gannett Co., Inc. and News Corp.’s

 Amended/Revised Motion to Strike [DE 19] is GRANTED. Plaintiffs’ demands for prejudgment

 interest and attorneys’ fees are STRICKEN from the First Amended Complaint.

       DONE and ORDERED in Fort Lauderdale, Florida, this 8th day of May, 2020.



                                             ___________________________________
                                             RODNEY SMITH
                                             UNITED STATES DISTRICT JUDGE

 cc:    All Counsel of Record




                                                 2
